DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17, 21, 23 and 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mounts-2 (US 2005/0221354, October 2005, of record).
Mounts-2 discloses an oligonucleotide of SEQ ID NO: 97379 (see paragraph [0083],
sequence listing), 25 nucleotides long and 100% complementary to instant SEQ ID NO: 14,
nucleotides 173-197:
Qy        173 TTCCTATAACTGGTAATCTGACACA 197
              |||||||||||||||||||||||||
Db         25 AAGGATATTGACCATTAGACTGTGT 1

Further Mounts-2 discloses that oligonucleotides of the invention can be modified as
peptide nucleic acid, PNA and can include other modified versions of DNA or RNA (see
paragraph [0074]) and can be included in pharmaceutical compositions (see paragraph [0129]).
The oligonucleotide disclosed by Mounts-2 satisfies structural requirements of claims
17, 21, 23 and 30, therefore functional outcome of upregulating PTEN expression is expected
to happen in the absence of evidence to the contrary. The oligonucleotide disclosed by Mounts-
2 provides sufficient degree of complementarity to avoid non-specific binding to be specifically
hybridizable according to definition given in instant specification paragraph [0092].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17-25 and 30 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being
unpatentable over Mounts-2, above, and in further view of Bennett et al (US 2005/0215504,
September 2005, cited from IDS).
Teachings of Mounts-2 are discussed above.
Mounts-2 do not teach phosphorothioate or 2’-O-methoxy modifications of the
oligonucleotide.
Bennett et al teach that introduction of some modifications in the oligonucleotides
improve their stability (see paragraph [0042]), such modifications can be phosphorothioate
backbones (see paragraph [0050]) or 2’-O-methoxy modifications (see paragraph [0056]) or
PNAs (see paragraph [0054)).
It would have been obvious to one of the ordinary skill in the art at the time the
invention was made to introduce modifications taught by Bennett et al into oligonucleotide
taught by Mounts-2 arriving at instant invention with a reasonable expectation of success. One
of the ordinary skill in the art would be motivated to do so to improve stability of the
oligonucleotide taught by Mounts-2 as taught by Bennett et al. Further Mounts-2 also teaches
introduction of stabilizing modifications into the oligonucleotides such as PNA, same as
suggested by Bennett et al, motivating to introduce other modifications taught by Bennett et al.

Allowable Subject Matter
Claims 29, 31-32, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Concerning 102 and 103 rejection Applicant argues that new amendments exclude the region of instant SEQ ID NO: 14 to which oligonucleotide of Mounts-2 was targeted. In response there is another oligonucleotide in Mounts-2, which target different region of instant SEQ ID NO: 14, still present in the claims as amended. Therefore new rejections are presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635